[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: OBJECTIONS TO THE REPORT OF THE ATR
This matter arises out of a previous decision by this court remanding the case to the ATR who heard the case for a determination of whether the plaintiff was entitled to damages. The ATR found that the plaintiff was entitled to damages in the amount of $17,951.99 which represents a prorated amount of the stipulated damages for the 146 days the contract was in effect.
The defendant asserts that the initial decision of this court was an error and claims that the damages should be awarded on a basis contrary to the decision of this court.
The court has reviewed the plaintiff's claims and adheres to its prior decision. The plaintiff also stated in oral argument if there were a right to rescind the contract, the CT Page 5224 award of the ATR appropriately measures damages.
The defendant asserts that there was no evidence received by the ATR that would justify the award made by the ATR. However, in oral argument counsel for the defendant stated that if the contract were in effect until it was rescinded on April 23, 1992 the defendant was willing to live with the award of damages made by the ATR.
Under such state of circumstances the court overrules the objections to the report of the ATR; and that report is excepted and judgment may enter in favor of the plaintiff in the amount of $17,951.99.
By the Court,
RUSH, JUDGE